252 Ga. 155 (1984)
313 S.E.2d 319
RUSSO
v.
MANNING.
40679.
Supreme Court of Georgia.
Decided February 16, 1984.
Rehearing Denied February 28, 1984.
Michael Lucio Russo, pro se.
Rogers & Brownlow, David R. Rogers, for appellee.
MARSHALL, Presiding Justice.
The following appeals must be made by application: "Appeals from judgments or orders granting or refusing a divorce or temporary or permanent alimony, awarding or refusing to change child custody, or holding or declining to hold persons in contempt of such alimony or child custody judgment or orders." (Emphasis supplied.) OCGA § 5-6-35(a)(2) (Code Ann. § 6-701.1). Where the underlying subject matter, i.e., the issues sought to be appealed, clearly arises from or is ancillary to divorce proceedings, or is derived from a marital relationship and divorce, the appeal is within the ambit of this statute. Floyd v. Floyd, 250 Ga. 208 (296 SE2d 607) (1982) and cits.; Tobitt v. Tobitt, 249 Ga. 245 (290 SE2d 49) (1982).
*156 A judgment of contempt regarding a domestic relations decree is appealable only by application for discretionary appeal. Walters v. Walters, 245 Ga. 695 (266 SE2d 507) (1980). In Ensley v. Ensley, 239 Ga. 860 (238 SE2d 920) (1977), we held that a father who wilfully refuses to pay child support required by a divorce decree may be found guilty of contempt of court and unconditionally imprisoned for 20 days pursuant to Code § 24-2615(5) (OCGA § 15-6-8).
Accordingly, this notice of appeal from a judgment of contempt regarding a domestic relations decree (finding violations by harassment, abuse, threats, assaults, annoyances, and wilful refusal to make house payments as ordered), which judgment imposed a 20-day unconditional imprisonment, must be dismissed for failure to file an application for appeal pursuant to OCGA § 5-6-35(a)(2) (Code Ann. § 6-701.1).
Appeal dismissed. All the Justices concur.